Case: 10-50865     Document: 00511592671         Page: 1     Date Filed: 09/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 6, 2011
                                     No. 10-50865
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NATHANIEL ADONIZ DIAZ-ARIAS, also known as Fernando Hernandez-
Gonzalez, also known as Nathaniel Diaz-Arias, also known as Adoniz Diaz-Arias,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-456-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Nathaniel Adoniz Diaz-Arias (Diaz) was convicted of illegal reentry after
removal. Diaz appeals his within-guidelines sentence. He argues that his
sentence is substantively unreasonable because it is greater than necessary to
accomplish the goals of sentencing listed in 18 U.S.C. § 3553(a). The district
court considered Diaz’s request for leniency, but it ultimately determined that
a 57-month sentence was appropriate. Diaz’s mere disagreement with the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50865    Document: 00511592671      Page: 2   Date Filed: 09/06/2011

                                  No. 10-50865

propriety of the sentence imposed does not suffice to rebut the presumption of
reasonableness that attaches to a within-guidelines sentence. Cf. United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
      Diaz also argues that his sentence is procedurally unreasonable because
the district court plainly erred by failing to adequately explain his sentence.
Because Diaz did not raise this argument in the district court, we review the
issue for plain error only. See United States v. Ronquillo, 508 F.3d 744, 748 (5th
Cir. 2007). To show plain error, a defendant must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett v. United States,
129 S. Ct. 1423, 1429 (2009). If he makes such a showing, this court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. Diaz cannot show that
any error of the district court in failing to adequately explain his sentence
affected his substantial rights because nothing in the record indicates that a
more extensive explanation would have changed his 57-month sentence. See
United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009).
      In addition, Diaz contends that the district court plainly erred by failing
to ascertain whether he reviewed the presentence report (PSR) with counsel.
Diaz cannot show that the district court’s failure to ascertain whether he
reviewed the PSR with counsel affected his substantial rights because he did not
object to anything contained in the PSR and because the district court provided
him the opportunity to address any sentencing issues at the sentencing hearing.
See United States v. Esparza-Gonzales, 268 F.3d 272, 274 (5th Cir. 2001). Thus,
the judgment of the district court is AFFIRMED.




                                        2